€S-Lb- OZOZ/60/20 NVOS BAD

Violation Notice

=
United States District oe Document 1 Filed 07/20/20. Babe dot PAGeIO# J...

 

 

Wena, bani ecm: Saree (Poel) CoP ae Me

7625689 Spc Aenainn| RQe5

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

Cte ed Tie ol Cee rey ey) | Oe ofaaped =o CRA oo LISD fone com

Pace of Crrorre

 

 

 

 

6895292

 

Diskegarding, fosted Stor San
S2Z2CRHR GS4.726 CF

 

DEFENDANT INFORMATI

 

 

A IF BOX AIS CHECKED, YOU) DO © 80x BS CHECKED, YOU MUST
MUST APPEAR IN COURT. see Say AMOUNT INDECATED BELG
IRS TALC TERS oe back of pee cope OF APPEAR i COURT

SEE RP TTEUC TIONS for: beet ol elie cope

3 Forteiture Amount
+ £30 Proosssing Fon

PAY THIS AMOUNT] & Total Gollatersl Gus

 

 

YOUR COURT DATE

Olan pou ape i Beret poe el be enti of Re ee ct bey reap |

Capel Aki WS Didnricie Ceyy 4 ‘}eo [zeen

Wo\ Cour Han S00, Tess inion
Alexsondcta va 22154 O76

hy aapnaters pagedfies thei | haras necehepd copy off thi winlietion notion Bie rel oo eee ol ge.
| ris on pepe Ane fhe Paeing 9 ee bere acl ple evden Bho a esl

 

© Defewen Sagan —

(Flaw. OHSS Oana - C9 Copy

€S-L- 0202/60/20 NWDS BAD

| state that on Miguy OF

_ a 2D while exercising my duies as a

law enfoncemand officar in the Big ___. isin of wigial &
At 1296 Hours Z arrived to assist Once patrol

 

 

 

 

 

The foregoing staberwent ie Desed upon
Thy PeTeonal cbearealion my porsonal invwestigalion
” information supplied to ma from my fellow officer's abaarvation
othor (asplain above)
i deine under panel of perury at the information which | hove set forth abows and on
thea: Tce of this wigan mapticn in inva and oomect to Pes best of my knowledge:

Execitad on, OS AO} [Ane
Date (meniddityyy) Officer's Signature
Probable coun has been shabed for the asuance of a warrant

Executed on:

 

Date (movcdiayy)

RAZMAT © Hennertoes Saderkal read ih modett PASS = 0 or more paenger vehicis
GOL © Carre teint boarded GME = Gore veteicke orevoteed in irecicdern

US. Magistrate Juche
